RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0446-MR

JAMES BURNS                                                          APPELLANT


                 APPEAL FROM GREENUP CIRCUIT COURT
v.               HONORABLE ROBERT B. CONLEY, JUDGE
                        ACTION NO. 18-CR-00157


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

COMBS, JUDGE: Appellant, James T. Burns, appeals from an order of the

Greenup Circuit Court revoking his probation and imposing a ten-year sentence.

After our review, we vacate and remand.

            Burns pled guilty to theft by unlawful taking over five hundred dollars

and of being a second-degree persistent felony offender (PFO II). By judgment

entered on August 15, 2019, the trial court sentenced Burns to ten years, probated
for a period of five years, to be supervised with the condition that Burns “complete

residential treatment at the Star Treatment Facility or similar residential treatment

facility.”

             That treatment provision became complicated. The facility named in

the order is located in Ohio. Burns could not be transferred to the residential

treatment facility in Ohio as contemplated by the order because he had no place to

live in Ohio, and alternate arrangements were made at a facility in Kentucky. At

that point, his probation officer learned that Burns had an outstanding warrant from

Portsmouth, Scioto County, Ohio. (Trial Record (T.R.) 206, Special Supervision

Report dated 10/2/19.) The trial court conducted a hearing on October 17, 2019,

on the probation/rehab issues, which we discuss below. The court agreed to

release Burns to go to Ohio to resolve the charges there, and then he was to return

to Kentucky. Burns set out for Ohio that very day. In fact, he walked! But, as

Appellant states in his reply brief, the situation “had high potential for failure”

when the court released Burns to go to Ohio without any plan to assist him or to

anticipate the complexity of the situation he might encounter there.

             At the October 17, 2019, hearing on the probation/rehab issues, the

probation officer, Amanda Tussey, explained that the situation was “really

bizarre.” After learning that Burns could not be transferred to the Ohio treatment

facility, she got him into a facility in Kentucky; but he did not have a ride to get


                                          -2-
there. They had to arrange for a different facility “where they could get a bus

ticket to take him.” In the meantime, Officer Tussey learned of the outstanding

warrant in Scioto County, Ohio, which was not “extraditable” in Kentucky. The

attorney for the Commonwealth proposed that the court release Burns and order

that he turn himself in to Scioto County, get those charges resolved, and “if they

probate him, they can send him to treatment, if they won’t then we’ll bring him

back over here and send him to treatment once he’s gotten that warrant taken care

of.” The trial court told the parties to put something in writing and “I’ll sign it.”

Officer Tussey stated that “as soon as he is released by Ohio, whenever that is,

then you are to report to us, Probation and Parole, in Kentucky.” When Burns

asked if he had to go to Ohio, the court advised that he did and stated, “go over

there, get that taken care of, do you what you need to do [sic], and then come back

here.” The court explained that “then we’ll get you into a treatment plan.”

             Four days later, on October 21, 2019, the trial court signed and

entered an Agreed Order Amending Terms of Probation, which provides in

relevant part as follows:

              1. Defendant shall be released from the Greenup County
             Detention Center and immediately report to the Scioto
             County Jail, to self surrender to the warrant issued in
             Scioto County Court of Common Pleas . . . and answer to
             the charges lodged against him therein.

             2. After defendant has been released from the custody of
             the State of Ohio, he shall immediately return to the

                                          -3-
             Commonwealth of Kentucky and report to his Probation
             Officer, Officer Tussey . . . [and] defendant shall
             thereafter be placed into an inpatient treatment program
             and shall successfully complete said treatment program.

(T.R. 210-11.)

             On October 23, 2019, Officer Tussey filed a Violation of Supervision

Report as follows in relevant part:

             Absconding
             On 10/17/19 James Burns was court ordered to be
             released and turn himself into [sic] Scioto County, Ohio
             to take care of his pending Felony case there and once
             released form [sic] Ohio to immediately report to this
             Officer and received [sic] a substance abuse assessment
             and receive an in-patient bed referral. This Officer spoke
             with Scioto County, Ohio jail staff and they informed this
             Officer that James Burns had turned himself in on
             October 17, 2019 and was released on October 21, 2019
             on his own recognizance. Subject did not report to his
             officer as directed. This Officer attempted both numbers
             listed on PSI and no success. A check of Justice
             exchanged did not show subject being incarcerated at this
             time, his whereabouts are unknown.

             Failure to seek substance abuse evaluation
             James Burns was court ordered to report to Probation and
             parole immediately upon release from Ohio Jail, he failed
             to report and obtain a substance abuse assessment as
             directed.

(T.R. 212-13.)

             On October 23, 2019, the Commonwealth’s Attorney filed a motion to

revoke probation. A bench warrant was issued. On November 5, 2019, Burns

turned himself in to the Greenup County Sheriff.

                                        -4-
             At the December 12, 2019, revocation hearing, Officer Tussey

testified consistently with her report. She explained that Burns did turn himself in,

but nonetheless he was arrested. He was released from Scioto County on October

21, 2019, but he did not contact her until November 4, 2019. She believes that the

case in Scioto County is still pending. After speaking to the attorney for the

Commonwealth, she became aware of the Ohio warrant for failure to appear.

(Video Record (V.R.) 12/12/19, 1:55:07-1:57:24.)

             Officer Tussey testified that Burns went to Ohio as directed on the

very same day (October 17). On November 1, 2019, Officer Tussey’s office was

contacted by Kim Bentley at a Presbyterian Church in Ohio. She related that

Burns had been sleeping on their porch, that they were trying to get him back to

Kentucky to turn himself in, and that he had been incarcerated a couple of weeks

ago. According to Officer Tussey, her office staff told Ms. Bentley that Burns

needed to report immediately. Two days later, Burns called Officer Tussey

himself. He was brought back to Kentucky by members of the church. (V.R.

12/12/19; 1:57:34-1:58:18.)

             Kim Bentley, who testified on his behalf, is affiliated with the

Presbyterian church in Portsmouth, Ohio. She knows Burns because he came to

their food pantry and sought assistance with housing and treatment for drug abuse

after he was released from Scioto County jail. He had been there a couple of years


                                         -5-
before. Ms. Bentley explained that her church does not offer those types of

services, but she agreed to help advocate for Burns. At that point, she learned that

there was a warrant for his arrest. Ms. Bentley contacted Burns’s attorney, and he

told her to advise Burns to turn himself in. Ms. Bentley called the parole office on

a Friday. Ms. Bentley explained that she was out of town that day, and so she

could not get word back to Burns until Monday. Ms. Bentley explained that “we

talked with him and he said he would turn himself in and we brought him here the

next morning.”

             Ms. Bentley confirmed that she has lined up a referral for Burns to a

residential facility in Ohio that provides drug and alcohol rehabilitation and mental

health services. Burns can go there once he resolves a Scioto County warrant for

failure to appear there while he was incarcerated in Kentucky. Ms. Bentley also

confirmed that the Ohio facility will provide treatment for up to 180 days and will

take Burns if he is on probation in Kentucky. The church is willing to help Burns

find a place to stay once he has completed the treatment at the facility, which

offers job training and placement so that he can afford a place to live. (V.R.

12/12/19, 1:59:04-2:03:43.)

             Burns asked if he could speak. The trial court swore him in. Burns

explained that on October 17, 2019, he was released and turned himself into Scioto

County “the same day, eight and a half hours later upon walking.” (V.R. 12/12/19,


                                         -6-
2:04:13-2:04:26.) On October 21, 2019, he was released by Scioto County. On

October 22, 2019, he registered under “intense supervision.” Burns explained that

he had to call in seven days a week to a bonding agency and take a urine test “at

any given time” every day Monday through Sunday (V.R. 12/12/19, 2:04:29-

2:04:45.) On October 24, 2019, the trial court signed a warrant for his arrest.

Burns testified that he did as he had been told. As soon as he found out that he had

an active warrant in Greenup County, he chose to turn himself in. (V.R. 12/12/19,

02:04:49-02:05:22.)

              Burns testified that:

              I have the order that you signed, it says release upon
              receipt of order and that’s all it says. Ok. There was no
              communication for me to come into the Commonwealth
              until after the stipulations were taken care of in Scioto
              County.1

(V.R. 12/12/19, 2:05:35-02:05:42.)

              Burns explained that he had a court date on the 8th (in Ohio), that the

bonding agency told him that he had to find a place to stay -- without a convicted

felon or drug user living there -- thus eliminating everyone he knew in Scioto



1
  The video record reflects that Burns was holding and referring to a document, but it is not
further identified. We note that the agreed order modifying probation was not rendered until
October 21, 2019. The certificate of service reflects that a copy of the agreed order was served
by “hand-delivery or first-class mail” upon Burns c/o the Greenup County Jail and upon the
Scioto County Jail on October 21, 2019 -- four days after Burns left Kentucky and the same day
the Scioto County Jail released him. It is unclear whether Burns ever actually received that
order.

                                              -7-
County at the time. And so, he called the Presbyterian church “to make the right

choices.” (V.R. 12/12/19, 02:05:54-2:06:14.) Burns explained that he was

supposed to be sentenced there in Scioto County for a program that was court

ordered in the first place, but because of his residency, it was “made to the

Commonwealth.” (V.R. 12/12/19, 02:06:19-02:06:43.)2 At that point, the trial

judge visibly lost patience, demanding: “Is there ever an end to this testimony?”

and ordering Burns to get to the end of it. (V.R. 12/12/19, 2:06:44-02:06:50.) The

judge then proceeded to address Burns:

              You know what your problem is? Your hands are too
              dirty, your hands are too dirty.[3] You got too many
              things going on in too many different states. You’ve got
              too many cases, active cases. Now, I tried to do you a
              favor and let you leave here to go over there and take
              care of that, and then come back so we could get this
              thing resolved, but you don’t do that. You go find a
              place to live and try to get counselling services at this
              Presbyterian Church instead of coming back here and
              taking care of your business here. Now I don’t, you may
              have had a good reason, because maybe that’s what your
              bonding agent was telling you over there.

(V.R. 12/12/19, 02:06:57-2:07:39.)




2
 This statement is consistent with information related by Officer Tussey at the October 17, 2019,
hearing; i.e., that Burns was supposed to go to a program in Ohio originally.
3
 The doctrine of “unclean hands” is a rule of equity jurisprudence and is not applicable to the
case before us. American Ass’n v. Innis, 109 Ky. 595, 60 S.W. 388, 390 (1901) (“The maxim,
‘One who comes into equity must come with clean hands,’ is as old as courts of equity, and is the
expression of the elementary and fundamental conception of equity jurisprudence[.]”).

                                              -8-
              All of a sudden, the judge loudly slammed his hand on the bench and

screamed, “I don’t give a damn about your bonding agent over there. I don’t care

about that.” (V.R. 12/12/19, 2:07:40-2:07:44.) The judge then continued:

              All I care about is you taking care of this case in my
              court per our agreement that you violated. You didn’t
              come back. You were out two weeks, you were out two
              weeks. You were supposed, when you got released from
              Ohio, to come back here. That’s what you agreed to do.
              You agreed when they released you from Scioto County,
              you were going to come back here, we were going to
              resolve this case, and heck we were even going to run it
              concurrent with whatever you agreed over there. We
              were going to run it in the same time, we just wanted to
              see you get services. But no, you don’t do that, you do
              your own thing, you let someone else tell you what to do,
              instead of doing what I told you to do. I can’t help a guy
              that won’t help himself and agree to do what he agreed to
              do with me. So I don’t give a damn about your Ohio
              stuff anymore, because you don’t give a damn about my
              stuff.

(V.R. 12/12/19, 2:07:54-2:08:59.) The trial court abruptly revoked Burns’s

probation and told him to serve his time. The December 12, 2019, docket sheet

reflects as follows:

              Rev. Hrg. held. C/W called probation officer – Tussey.
              Based upon the testimony Ct. finds the Defendant
              violated the terms of his release by failing to return to
              Ky. to take care of his case. Ct. ordered Probation
              revoked & serve original sentence.

(T.R. 223.)




                                          -9-
                On December 17, 2019, the trial court entered an order revoking

probation. The order is largely a form which reflects that it was prepared by the

Assistant Commonwealth’s Attorney. It provides in relevant part as follows:

                       After reviewing the file, hearing arguments of
                counsel, and being otherwise sufficiently advised the
                Court finds the defendant committed the following
                violations of the terms and conditions of probation:

                       1. Absconding probation
                       2. Failure to seek substance abuse evaluation.

                    The Court having considered whether defendant’s
                violations of the terms of probation constitutes a
                significant risk to prior victims or the community at
                large, and whether defendant could not be managed in
                the community, so finds that the defendant constitutes a
                significant risk to the community at large and cannot be
                properly managed in the community. The Court further
                finds that graduated sanctions are inappropriate.

(T.R. 224-25.)

                On January 15, 2020, Burns filed a Notice of Appeal to this Court.

On appeal, he argues that the trial court erred when it revoked his probation

without complying with the mandatory criteria set forth by KRS4 439.3106(1). We

agree. The statute provides that supervised individuals shall be subject to:

                  (a) Violation revocation proceedings and possible
                   incarceration for failure to comply with the conditions
                   of supervision when such failure constitutes a
                   significant risk to prior victims of the supervised


4
    Kentucky Revised Statutes.

                                           -10-
              individual or the community at large, and cannot be
              appropriately managed in the community; or

             (b) Sanctions other than revocation and incarceration as
               appropriate to the severity of the violation behavior,
               the risk of future criminal behavior by the offender,
               and the need for, and availability of, interventions
               which may assist the offender to remain compliant and
               crime-free in the community.

The statutory requirements are “conditions precedent” to revocation as emphasized

by Commonwealth v. Andrews, 448 S.W.3d 773, 777 (Ky. 2014).

                    In Andrews, the Supreme Court explained that
            decisions regarding probation revocation lie within the
            sound discretion of the trial judge. Id. at 777. However,
            . . . the trial judge must exercise his discretion within
            the confines of KRS 439.3106. Id. Accordingly, . . .
            before deciding to incarcerate a probationer for violating
            the terms of her probation, the trial court must consider
            “[w]hether a probationer’s failure to abide by a condition
            of supervision constitutes a significant risk to prior
            victims or the community at large, and whether the
            probationer cannot be managed in the community.” Id. at
            780; KRS 439.3106(1). . . .

                  ....

                   For purposes of review, rather than speculate on
            whether the court considered KRS 439.3106(1), we
            require courts to make specific findings of fact, either
            written or oral, addressing the statutory criteria.
            McClure v. Commonwealth, 457 S.W.3d 728, 733-34
            (Ky. App. 2015). A requirement that the court make
            these express findings on the record not only helps ensure
            reviewability of the court decision, but it also helps
            ensure that the court’s decision was reliable. “Findings
            are a prerequisite to any unfavorable decision and are a
            minimal requirement of due process of law.” Rasdon v.

                                       -11-
             Commonwealth, 701 S.W.2d 716, 719 (Ky. App. 1986)
             (citing Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756,
             36 L. Ed. 2d 656 (1973)).

Lainhart v. Commonwealth, 534 S.W.3d 234, 237-38 (Ky. App. 2017) (emphases

added).

             In the case before us, the trial court did not make any specific written

or oral findings of fact addressing the criteria of KRS 439.3106(1) at the

revocation hearing. Nor did it do so in its docket sheet order. It only found --

peremptorily, profanely, and dyspeptically -- that Burns had violated the conditions

of his probation. It did not even address the fact that he arguably had no copy of

its written order after he attempted to comply immediately, rather than four days

later when the written order was finally signed.

             The findings in the written order revoking probation are not sufficient

because they merely repeat the statutory language. As we explained in Walker v.

Commonwealth, 588 S.W.3d 453, 459 (Ky. App. 2019), such conclusory

statements related to the KRS 439.3106(1) criteria are insufficient to “meet the

mandatory statutory findings necessary to revoke a defendant’s probation.”

Consequently, “under either an abuse of discretion or palpable error standard of

review, the circuit court’s decisions must be vacated for full consideration of the

statutory criteria and the entry of appropriate findings . . . .” Id.




                                          -12-
             We are not at all convinced that Burns’s probation should have been

revoked under the facts of this case, but nonetheless we must remand it to the trial

court for its required compliance with Andrews and KRS 439.3106.

             Accordingly, we VACATE the Greenup Circuit Court’s Order

Revoking Probation and REMAND this case with directions that the trial court

properly consider the criteria set forth in KRS 439.3106(1), that it enter specific

findings of fact as required by the statute in a written order, and that it conduct

itself in a manner that comports with the rules governing proper judicial conduct as

to language, demeanor, and dignity of the tribunal.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Molly Mattingly                            Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

 Jennifer Wade                              Robert Baldridge
 Frankfort, Kentucky                        Assistant Attorney General
                                            Frankfort, Kentucky




                                         -13-